Citation Nr: 0901409	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran attended a hearing before 
the undersigned in October 2006.  The appeal was remanded for 
additional development in July 2007.


FINDING OF FACT

Resolving the benefit of the doubt in the veteran's favor, a 
right knee disability had its onset in service.


CONCLUSION OF LAW

A right knee disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured his right knee in 
service when he jumped off a truck at Fort Davins, 
Massachusetts.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The veteran's service medical records appear to be 
unavailable, despite multiple attempts by VA to obtain these 
records.  Under such circumstances, VA has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The veteran seeks 
service connection for a right knee disorder.  Having 
carefully considered the claim in light of the record and the 
applicable law, and having applied the heightened benefit of 
the doubt rule, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The veteran has explained that he was stationed in Arizona in 
May 1992 when he jumped off a truck and hurt his knee.  He 
sought medical treatment, was put on bed rest, and underwent 
physical therapy.  He was referred to orthopedic surgery for 
repair of an anterior cruciate ligament (ACL) tear.  He was 
discharged from service prior to surgery.  The Board finds 
this injury consistent with the terms of the veteran's 
service as an engineer for a combat battalion.  The veteran 
has submitted several awards he received in service that show 
he engaged in various physical tests and exercises such as 
road marches and confidence courses, which suggest that the 
veteran's duties in general were physical and rugged, and 
could have conceivably involved jumping off a truck.

The veteran can attest to factual matters of which he had 
first-hand knowledge, such as injuring himself in service, 
reporting to sick call, being placed on bed rest, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Here, the 
Board finds that the veteran's testimony is credible evidence 
of an inservice injury.

Further., the veteran's testimony is also credible evidence 
of continuity since service.  The veteran reports that his 
right knee has been problematic since discharge from service.  
It would slip and pop and the pain continued to increase.  
The veteran sought treatment from a private provider in 2001, 
when he underwent a right knee arthroscopy with partial 
medical meniscetomy.  His ACL was reconstructed.  Another ACL 
construction was performed in 2003.  This later treatment is 
consistent with the symptoms and diagnosis he described in 
service.  See Jandreau, supra.

At a VA examination in September 2008, the veteran reported 
that his pain continued after the 2001 and 2003 surgeries.  
The pain can be as high as an 8 out of 10 on days when he 
performs extra physical activity.  The veteran denied flare-
ups.  He can walk or stand for 15 to 20 minutes at a time.  
Extension was to 0 degrees, flexion was to 130 degrees.  
There was no additional limitation with repetitive use.  The 
joint was stable.  The examiner diagnosed ACL insufficiency 
with degenerative joint disease of the right knee.  The 
examiner reviewed the claims file.  The examiner explained 
that it is highly likely that the veteran did receive medical 
treatment in service, meaning the records are missing but did 
exist.  Based on this, the examiner determined that it is at 
least as likely as not that the veteran's right knee 
disability is related to service.

Possibly, further medical inquiry could be undertaken with a 
view towards development of the claim.  However, such 
development would not materially assist the Board in this 
determination.  Applying the heightened benefit of the doubt 
rule, the veteran's injury appears to be consistent with the 
terms of his service and with his later diagnosis.  He is 
competent to report that his problems were continuous since 
that time.  Finally, the VA examiner's opinion is positive 
evidence in support of the claim.  Under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for a right knee 
disability will be granted.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Service connection for a right knee disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


